Citation Nr: 0723376	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  05-10 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for service-connected low back disability.

2.  Entitlement to an effective date prior to October 29, 
1992, for the award of service connection for low back 
disability.

3.  Entitlement to a total compensation rating based on 
individual unemployability (TDIU).

4.  Whether new and material evidence has been received to 
reopen a claim for service connection of a stomach disorder.  

5.  Entitlement to service connection for fibromyalgia as 
secondary to service-connected low back disability.  

6.  Entitlement to service connection for major depressive 
disorder as secondary to service-connected low back 
disability.  

7.  Entitlement to service connection for arthritis of 
multiple joints other than the previously denied arthritis of 
the left knee and right shoulder. 


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to June 
1961.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Pittsburgh, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO).  There is a 
complicated procedural history, set out, in pertinent part 
below.

In October 1992 the veteran filed a claim for service 
connection for "back, left knee and right shoulder problems, 
stomach problems and hearing problems."  These claims were 
denied by a February 1993 rating decision and the veteran 
perfected an appeal.  With the exception of the claim for a 
back disability, the rest of these claims were denied by the 
Board and were not appealed.  See November 1999 Board 
decision and remand; July 2003 Board decision and remand.  

A September 1993 RO rating decision granted the veteran 
service connection for lumbosacral strain with characteristic 
pain on motion, effective October 29, 1992, and assigned a 
10 percent disability evaluation.  The characterization of 
this disability has changed throughout the appeal period, but 
the veteran ultimately is service-connected for a low back 
disability.  The veteran perfected an appeal as to the proper 
rating and effective date of service-connection for low back 
disability, which are included in the present appeal.  A 
January 1995 RO rating decision increased the disability 
evaluation to 20 percent, effective October 29, 1992.  An 
August 1995 RO rating decision increased the veteran's 
disability evaluation to 50 percent (40 percent for severe 
low back pain with degenerative joint disease at L4 and L5 
with an additional 10 percent evaluation assigned because of 
a compression deformity at the L1 body), effective October 
29, 1992.  Among other issues, the issues of the proper 
disability rating and effective date of service connection 
for the veteran's low back disability have been remanded by 
the Board in March 1996, November 1999, July 2003, and 
finally, July 2004.  The final remand is discussed below.

A November 2002 RO rating decision denied an evaluation in 
excess of 50 percent for the veteran's low back disability, 
denied service connection for major depressive disorder and 
fibromyalgia, denied entitlement to TDIU, and also continued 
a denial of service connection for a stomach disorder because 
no new and material evidence had been received.  The veteran 
filed a notice of disagreement (NOD) with this decision in 
January 2003.  In the NOD, the veteran clarified that he was 
only claiming service connection for a stomach disorder, 
fibromyalgia, and major depressive disorder as secondary to 
his service-connected low back disability.  The RO treated 
this clarification as a new claim for secondary service 
connection for these disabilities, and a statement of the 
case (SOC) was not issued as to the claims for service 
connection for a stomach disorder, fibromyalgia, and major 
depressive disorder; instead, these claims were readjudicated 
in a rating decision by the RO, along with a claim for 
arthritis that had been raised in the January 2003 NOD.  The 
claims were denied in the August 2004 rating decision because 
no new and material evidence had been submitted, with the 
exception of the claim for service connection for arthritis 
which was denied on a direct basis because arthritis was not 
shown in service or within one year after service, and on a 
secondary basis because the veteran had not identified where 
he had arthritis caused by his service-connected low back 
disability.  

An SOC was issued in March 2005 regarding the claims for 
service connection for fibromyalgia, major depressive 
disorder, stomach disorder, and arthritis.  However, for all 
the issues but arthritis, this SOC determined no new and 
material evidence had been received rather than addressing 
the merits of the claim.  The veteran perfected his appeal as 
to the issues in the March 2005 SOC and the case was 
certified to the Board.  The veteran has never been given an 
SOC addressing secondary service connection for fibromyalgia 
and major depressive disorder.  Under these circumstances, 
the veteran is entitled to an SOC addressing his entitlement 
to secondary service connection for fibromyalgia and major 
depressive disorder.  This matter is discussed in further 
detail, below.

As to the claims for higher disability ratings for the 
veteran's low back disability throughout the years, the 
effective date of the veteran's grant of service connection 
for low back disability, and entitlement to TDIU, the Board 
remanded these issues for further development in July 2004.  
Included in the development to be undertaken, the RO was 
supposed to give the veteran's representative an opportunity 
to review the claims folder and submit a presentation on 
behalf of the appellant, and afford the veteran a travel 
Board hearing at the RO.  The veteran does not now have a 
representative, he has been afforded the opportunity to 
submit additional evidence, and in an October 2004 statement 
he withdrew his request for a hearing.  Substantial 
compliance having been completed, these issues have been 
returned to the Board.

In his January 2003 NOD, the veteran raised the issue of 
service connection for arthritis as secondary to service-
connected disabilities (the veteran is only service connected 
for low back disability).  A February 2003 VCAA notification 
letter told the veteran what was needed to substantiate a 
claim for service connection and for secondary service 
connection, and asked the veteran to send any information he 
had to support his claim.  No clarification as to the claim 
for arthritis has been received.  

The issues of service connection for right shoulder and left 
knee disabilities were denied in a July 2003 Board decision.  
This decision has become final.  38 C.F.R. § 20.1100 (2006).  
Since the veteran has not identified any arthritis other than 
that of his left knee and right shoulder, the Board will 
review the issue of service connection for arthritis of 
multiple joints as the RO did, but for the arthritis of the 
left knee and right shoulder.  This issue has been so 
characterized on the title page, but herein with now be 
referred only as arthritis of multiple joints.

In July 1993 and August 1994, the veteran testified at 
personal hearings before hearing officers at the Pittsburgh 
RO.  Transcripts of those hearings have been associated with 
the claims file. 

It is noted that in a November 1999 remand, the Board stated 
that a claim for service connection for a cervical spine 
disability had been reasonably raised by the record.  At that 
time it was noted that it was not clear if this disability 
was claimed as due to service or if it was alleged to be 
secondary to a service-connected lumbar disability.  This 
issue was referred to the RO for appropriate action.  No 
action has been taken on this issue, and the Board again 
refers this issue to the RO for appropriate action.

The issues of entitlement to TDIU, entitlement to service 
connection for fibromyalgia as secondary to service-connected 
back disability; entitlement to service connection for major 
depressive disorder as secondary to service-connected back 
disability; and whether new and material evidence has been 
received to reopen a claim for service connection of a 
stomach disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's low back disability was manifested by no 
more than severe limitation of motion of the lumbar spine 
prior to September 22, 2002.  Ankylosis is not shown.  A 10 
percent rating has been assigned for deformity of a vertebral 
body under criteria in effect at this time.  No significant 
neurological abnormalities were found.

2.  The veteran's low back disability was manifested by no 
more than severe limitation of motion of the lumbar spine 
from September 23, 2002 through September 25, 2003.  
Ankylosis or significant neurological changes are not shown.

3.  The veteran's low back disability was manifested by no 
more than severe limitation of motion of the lumbar spine as 
of September 26, 2003.  Ankylosis is not shown nor are 
significant neurological findings described.

4.  On October 29, 1992, the veteran submitted a claim for 
service connection for low back disability.

5.  There was no informal claim, formal claim, or written 
intent to file a claim for service connection for low back 
disability prior to October 29, 1992.  

6.  Arthritis of multiple joints has not currently been 
medically documented.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
prior to September 22, 2002, for low back disability, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes (DCs) 5285, 5289, 5292, 5293, 5295 (2002).

2.  The criteria for an evaluation in excess of 50 percent 
from September 22, 2002, through September 25, 2003, for low 
back disability, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a, DC 5293 (2002), DCs, 5285, 5289, 5292, 5293, 
5295 (2003).

3.  The criteria for an evaluation in excess of 50 percent as 
of September 26, 2003, for low back disability, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5293 (2002), DCs, 
5285, 5289, 5292, 5293, 5295 (2003), DCs, 5235 through 5243 
(2006).

4.  The legal criteria for an effective date prior to 
October, 29, 1992, for the grant of service connection for 
low back disability have not been met.  38 U.S.C.A. §§ 5107, 
5110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.1, 3.151(a), 
3.155, 3.400 (2006).

5.  Arthritis of multiple joints was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

Initially, it must be noted that the veteran's current claims 
for increased rating of low back disability throughout the 
appeal period, and earlier effective date for the grant of 
service connection for low back disability, were filed prior 
to the passage of the VCAA.  Therefore, it was impossible for 
VA to issue a VCAA compliant letter prior to initial 
consideration of his claims.

As to the claims for increased rating for low back disability 
throughout the appeal period, the veteran was advised of the 
essential elements of the VCAA in an August 2003 notification 
letter.  In this letter, VA informed the veteran of the types 
of evidence needed in a claim for an increased rating.  VA 
also told him that it would make reasonable efforts to help 
him get the evidence necessary to substantiate his claims, 
but that he must provide enough information so that VA could 
request any relevant records.  VA told him that it was 
responsible for obtaining any evidence held by a federal 
government agency.  The veteran was informed that if he had 
any evidence in his possession pertaining to the claims, he 
should submit it to VA.
 
As to the claim for an earlier effective date for the grant 
of service connection for low back disability, the veteran 
was advised of the essential elements of the VCAA in a 
November 2003 notification letter. In this letter, VA 
informed the veteran of the types of evidence needed in a 
claim for an earlier effective date.  VA also told him that 
it would make reasonable efforts to help him get the evidence 
necessary to substantiate his claim, but that he must provide 
enough information so that VA could request any relevant 
records.  VA told him that it was responsible for obtaining 
any evidence held by a federal government agency.  The 
veteran was informed that if he had any evidence in his 
possession pertaining to the claim, he should submit it to 
VA.

It is noted that letters were also sent instructing him to 
identify joints for which he was claiming arthritis, and to 
submit evidence that he had arthritis in the joints.

As noted above, the August and November 2003 VCAA letters 
were issued after the initial determination of the claim on 
appeal; however, any defect with respect to timing of the 
VCAA notice requirements was harmless error.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  Following the issuance 
of those letters, the veteran has had an opportunity to 
respond to the VCAA letters, supplement the record, and 
participate in the adjudicatory process.  The claims were 
subsequently readjudicated by the RO in March 2004, when the 
RO issued a supplemental statement of the case.  For these 
reasons, the veteran has not been prejudiced by the timing of 
a fully-compliant VCAA letter.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  It is also noted that throughout 
the appeal period the veteran has demonstrated actual 
knowledge of the elements of his claims through his 
statements.  For example at a personal hearing at the 
Pittsburgh RO in August 1994, the veteran and his 
representative laid out the veteran's symptoms to show that 
his condition was worse; and in a November 1993 statement 
signed by the veteran, he stated that his original claim was 
earlier than the current effective date.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The November 2003 notification letter did 
not include the first four elements and the August 2003 
notification letter did not include the last two elements; 
however, the Board finds no prejudice to the veteran.  See 
Bernard, supra.  The veteran was awarded service connection 
for low back disability; therefore, the first three elements 
are not in dispute.  The veteran is appealing the degree of 
disability and effective date, demonstrating that he has 
actual knowledge of these elements.  As there will be no 
further increase as a result of this decision, further 
information about effective dates is not needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records, 
Social Security Administration records, private medical 
records, hearing transcripts, service personnel records, and 
service medical records.  VA examinations were provided in 
connection with these claims.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA 
with regard to the issues decided.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 
20.1102 (2006); Pelegrini, supra; Quartuccio, supra; Dingess, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.  Any error 
in the sequence of events or content of the notice is not 
shown to have any effect on the case or to cause injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Mayfield, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

I. Increased Ratings

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, in cases such as this, 
involving the assignment of an initial rating following an 
initial award of service connection for low back disability, 
VA must address all evidence that was of record from the date 
of the filing of the claim on which service connection was 
granted (or from other applicable effective date).  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  
Accordingly, separate ratings may be assigned (at the time of 
the initial rating) for separate periods of time based on the 
facts found.  Id.  This practice is known as "staged" 
ratings.  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

The criteria for evaluating diseases or injuries of the spine 
were amended in September 2003.  Where laws or regulations 
change after a claim has been filed or reopened but before 
the administrative or judicial appeal process is completed, 
unless provided otherwise, the version most favorable to the 
appellant will apply, although new rating criteria only apply 
to the period of time after their effective date.  VAOPGCPREC 
3-2000 (Apr. 10, 2000).  Therefore, the Board must evaluate 
the veteran's claim under both the former criteria in the VA 
schedule for Rating Disabilities and the current regulations 
in order to ascertain which version is most favorable to his 
claim, if indeed one is more favorable than the other.  The 
Board will lay out the former criteria and the amended 
criteria for the benefit of comparing the criteria.

The applicable rating criteria for intervertebral disc 
disease were amended effective September 23, 2002.  67 Fed. 
Reg. 54,345-54,349 (Aug. 22, 2002).  These changes were 
incorporated into subsequent changes to the rating criteria 
applicable to the diseases and injuries of the spine under 
38 C.F.R. § 4.71a, which are effective September 26, 2003.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  

Residuals of a fracture of the vertebra were evaluated under 
DC 5285 prior to September 26, 2003.  Under this code, if 
there is no cord involvement, the veteran is not bedridden or 
requiring long leg braces, and if there is no abnormal 
mobility requiring a neck brace, the disability is to be 
rated in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  38 C.F.R. § 4.71a, DC 5285 (2003).

Under the provisions of DC 5289, in effect before September 
26, 2003, a 50 percent evaluation is awarded for unfavorable 
ankylosis of the lumbar spine, and a 40 percent evaluation is 
awarded for favorable ankylosis of the lumbar spine.  
38 C.F.R. § 4.71a, DC 5289 (2003).  

Under the provisions of DC 5292, in effect before 
September 26, 2003, the highest rating allowable under this 
diagnostic code, 40 percent, will be awarded upon evidence of 
severe limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a, DC 5292 (2003).  

Under DC 5295, in effect before September 26, 2003, 
lumbosacral strain warrants a 40 percent rating, the highest 
allowable under this diagnostic code, with evidence of a 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, DC 5295 (2003).  

The former provisions of DC 5293, in effect before 
September 23, 2002, provide criteria for evaluating 
intervertebral disc disease.  Under the former provisions of 
DC 5293, in relevant parts, a 40 percent rating requires 
evidence of intervertebral disc disease which is severely 
disabling with recurring attacks and intermittent relief.  
The highest evaluation allowable pursuant to this diagnostic 
code, 60 percent, necessitates evidence of pronounced 
intervertebral disc disease with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. § 4.71a, 
DC 5293 (2002).  

Under the revised provisions of DC 5293, in effect from 
September 23, 2002 to September 25, 2003, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher rating.  
38 C.F.R. § 4.71a, DC 5293 (2003).  

Effective September 26, 2003, the rating criteria applicable 
to diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended by VA.  These amendments included the changes 
made to the criteria used to evaluate intervertebral disc 
syndrome, which had become effective in the previous year.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  The criteria for 
evaluating intervertebral disc disease were essentially 
unchanged from the September 2002 revisions, except that the 
diagnostic code for intervertebral disc disease was changed 
from 5293 to 5243.  38 C.F.R. § 4.71a, DC 5243.  

Specifically, the September 2002 intervertebral disc syndrome 
changes which were incorporated into the September 2003 
amendments stipulate that intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  According to the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, in relevant parts: 

A 40% rating requires evidence of incapacitating 
episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 
12 months.  

A 60% rating requires evidence of incapacitating 
episodes having a total duration of at least 
6 weeks during the past 12 months.  

Note 1:  For purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a 
physician.  

Note 2:  If intervertebral disc syndrome is present 
in more than one spinal segment, provided that the 
effects in each spinal segment are clearly 
distinct, each segment will be evaluated on the 
basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of 
the Spine, whichever method results in a higher 
evaluation for that segment.  

38 C.F.R. § 4.71a, DC 5243 (in effect from 
September 26, 2003).  

Also according to the new law, DC 5235 (vertebral fracture or 
dislocation), DC 5236 (sacroiliac injury and weakness), 
DC 5237 (lumbosacral or cervical strain), DC 5238 (spinal 
stenosis), DC 5239 (spondylolisthesis or segmental 
instability), DC 5240 (ankylosing spondylitis), DC 5241 
(spinal fusion), DC5242 (degenerative arthritis of the spine) 
(see also, DC 5003), DC 5243 (intervertebral disc syndrome) 
are evaluated under the following general rating formula for 
diseases and injuries of the spine (unless intervertebral 
disc syndrome is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes), in relevant parts:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar 
spine.  

A 100% rating requires evidence of unfavorable 
ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion is zero 
to 45 degrees, and left and right lateral rotation 
is zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and 
right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for 
each component of spinal motion provided in this 
note are the maximum that can be used for 
calculation of the combined range of motion.  

Note (3):  In exceptional cases, an examiner may 
state that because of age, body habitus, neurologic 
disease, or other factors not the result of disease 
or injury of the spine, the range of motion of the 
spine in a particular individual should be 
considered normal for that individual, even though 
it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner 
supplies an explanation, the examiner's assessment 
that the range of motion is normal for that 
individual will be accepted.  

Note (4):  Round each range of motion measurement 
to the nearest five degrees.  

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following: difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, DCs 5235-5243 (in effect from 
September 26, 2003).  

Under DC 5003, degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate DCs for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate DCs, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
DC 5003.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  For 
the purpose of rating disability from arthritis, the cervical 
vertebrae, dorsal vertebrae, and lumbar vertebrae are 
considered groups of minor joints, ratable on a parity with 
major joints.  38 C.F.R. § 4.45(f).  The lumbosacral 
articulation and both sacroiliac joints are considered to be 
a group of minor joints, ratable on disturbance of lumbar 
spine functions.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A. Code in effect to September 23, 2002

The only way the veteran could be awarded a higher schedular 
evaluation considering the code in effect prior to September 
23, 2002 would be if the veteran had residuals of a fractured 
vertebra with cord involvement, or without cord involvement, 
but with abnormal mobility requiring neck brace or long leg 
braces, or with the veteran being bedridden; ankylosis of the 
lumbar spine; or pronounced intervertebral disc syndrome with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc with little 
intermittent relief.  See 38 C.F.R. § 4.71a, DCs 5285, 5289, 
5292, 5293, 5295 (2002).  

A VA examination from January 1993 shows that at that time 
the veteran's lumbar spine had flexion to 90 degrees, 
extension to 10 degrees, left and right lateral flexion to 15 
degrees, and rotation to the left and right to 15 degrees, 
all with pain.  The diagnosis was degenerative joint disease 
in the lumbosacral vertebrae.  A VA examination from 
September 1994 shows forward flexion only to 25 degrees.  
Other VA examinations show limited ranges of motion, but all 
show that the veteran's lumbar spine is not in a fixed 
position.  For example, VA examinations from August 1995 and 
December 2000 show forward flexion to 30 degrees.  This is 
evidence against a finding that the veteran's spine is 
ankylosed.  

The veteran had a CT scan and myelogram in June 1996 and an 
MRI of the lumbar spine in April 2000.  These reports show 
that the veteran has disc degeneration in his lumbar spine 
and a compression deformity of L1; however, they do not show 
that the veteran has residuals of a fractured vertebra with 
cord involvement.  Other radiographic reports show similar 
findings.  Likewise, while a VA examination from December 
2000 shows that the veteran has worn corsets and sometimes 
wears a hard shell thoracic lumbar sacral orthosis (TLSO); 
there are no reports that the veteran has to wear a neck 
brace or long leg braces.  There are no reports that the 
veteran is bedridden.  

The preponderance of the evidence is against a finding that 
the veteran has pronounced intervertebral disc disease with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
An August 1995 VA examination shows that the veteran's ankle 
reflexes were normal.  In December 2000, a VA examiner 
reported that the veteran did not have extreme neurological 
symptoms; in an addendum to that report, the physician 
reported that the veteran had muscle spasm, but normal ankle 
jerk reflexes.  A September 2002 VA examiner reported that 
the veteran had no significant muscle spasm and no subjective 
sensory deficits at that time except for some mild radicular 
symptoms occasionally to the interior thighs.  The Board does 
not associate findings such as these with those required for 
the higher evaluation.  

B. September 23, 2002 through September 25, 2003

The only relevant change in the code for this period is for 
intervertebral disc syndrome.  Under the code in effect 
between September 23, 2002 and September 26, 2003, the 
veteran would have had to have had 6 or more weeks of bedrest 
during the last 12 months to warrant an evaluation in excess 
of 50 percent.  See 38 C.F.R. § 4.71a, DC 5293 (2003).  The 
requisite bedrest for a higher evaluation is not shown in the 
competent medical evidence between September 23, 2002 and 
September 25, 2003.  

The other codes relevant to the veteran's low back disability 
were unchanged during this period.  The competent medical 
evidence of record shows that the veteran's disability did 
not worsen to the extent required for a higher evaluation 
when considering the relevant codes.  For example, a 
September 2002 VA examiner reported that the veteran had 
forward flexion in his lumbar spine to 60 degrees without 
pain, which shows that the veteran's lumbar spine was not 
ankylosed; radiographs were done and there was no report that 
there were residuals of a vertebra fracture with cord 
involvement.  Also, there were no reports that the veteran 
was bedridden or needed a neck brace or long leg braces.  As 
noted above, a September 2002 VA examiner reported that the 
veteran had no significant muscle spasm and no subjective 
sensory deficits at that time except for some mild radicular 
symptoms occasionally to the interior thighs.  A November 
2003 VA examiner reported that the veteran's ankle reflexes 
were normal at that time, as was his light touch sensation in 
the lower extremities and distally.

C. As of September 26, 2003

Since the veteran's appeal spans over the course of changes 
in the regulations relevant to his disability, the version 
most favorable to him will apply.  The Board finds that at no 
time during the appeal period has the veteran's disability 
been so severe as to warrant a higher evaluation when 
considering the version of the code in effect prior September 
26, 2003.  As noted above, during the period prior to 
September 23, 2002, and in the period between September 23, 
2002 and September 26, 2003 the veteran did not warrant an 
evaluation in excess of 50 percent when considering the codes 
in effect during those times.  

The condition of the veteran's disability has not 
deteriorated after September 25, 2003, so as to warrant an 
evaluation in excess of 50 percent when considering the 
versions of the code in effect prior to September 26, 2003.  
For example, a November 2003 VA examiner reported that the 
veteran had flexion in his lumbar spine to 20 degrees, which 
shows that the veteran's lumbar spine is not ankylosed.  It 
was reported that the veteran wore a hard TLSO during flare-
ups and at other times he wore a corset; but there was no 
report that the veteran was required to wear a neck brace or 
long leg braces because of his low back disability.  
Likewise, there was no report that the veteran was bedridden; 
in fact, at the examination, the veteran reported that he 
could walk one block.  There is no evidence that the veteran 
has been prescribed bed rest by a physician to the extent 
necessary to consider him bedridden, or, relative to the 
current code, for at least 6 weeks in the last 12 months.  As 
noted above, the November 2003 VA examiner reported that the 
veteran's ankle reflexes were normal as were his light touch 
sensation in the lower extremities and distally.  Therefore, 
an evaluation in excess of 50 percent for the veteran's back 
condition is not warranted when considering the relevant 
codes in effect prior to September 26, 2003, or when 
considering incapacitating episodes under the current DC 5243 
and DC 5293 in effect between September 23, 2002 and 
September 26, 2003.  See 38 C.F.R. § 4.71a, DC 5293 (2002), 
DCs, 5285, 5289, 5292, 5293, 5295 (2003), DC 5243 (2006).

Considering the current code (other than incapacitating 
episodes under DC 5243 which is discussed above), the only 
way the veteran would warrant an evaluation in excess of 
50 percent for his low back disability would be if he had 
ankylosis of the entire spine.  As discussed above, the 
competent medical evidence during this period shows that the 
veteran's spine was not ankylosed; therefore, an evaluation 
in excess of 50 percent is not warranted when considering the 
veteran's low back disability after September 25, 2003.  See 
38 C.F.R. § 4.71a, DCs 5235 through 5243 (2006).  

Looking at the condition of the veteran's low back disability 
after September 25, 2003, an evaluation in excess of 
50 percent is not warranted when considering the relevant 
codes in effect through September 22, 2002, in effect between 
September 23, 2002 and September 26, 2002, and in effect as 
of September 26, 2003.  

The Board notes that it has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995); however, 
the analysis in DeLuca does not assist the veteran in this 
case, as he is receiving the maximum disability evaluation 
for limitation of motion of the lumbar spine.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

D. Conclusion

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than a 50 percent evaluation at any time during this appeal, 
the Board finds that the preponderance of the evidence does 
not support his contentions, for all the reasons stated 
above.  The Board is responsible for weighing all of the 
evidence and finds that the preponderance of it is against an 
evaluation in excess of 50 percent for low back disability at 
any time during the appeal period, and there is no doubt to 
be resolved.  Gilbert, 1 Vet. App. at 55.  In view of the 
denial of entitlement to an increased evaluation, the Board 
finds no basis upon which to predicate assignment of 
additional "staged" ratings pursuant to Fenderson, supra.

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2006) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1 (2006), it states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 50 percent evaluation for low back 
disability throughout the appeal period, are clearly 
contemplated in the Schedule and that the veteran's service-
connected disability is not exceptional nor unusual such as 
to preclude the use of the regular rating criteria. 

II. Effective date of service connection for low back 
disability

The RO first received the veteran's claim for service 
connection for a low back disability on October 29, 1992.  
The veteran asserts that the effective date for service 
connection for a low back disability should go back to 
January 1992 when he submitted a claim for "chronic fatigue 
syndrome."  He asserts that his representative erroneously 
filed the claim for chronic fatigue syndrome when he actually 
wanted the representative to file a claim for his low back 
disability (among other things).  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for service connection and a claim 
reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date of service connection 
and compensation based on a reopened claim will be, "[d]ate 
of receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400.  

Additionally, under 38 C.F.R. § 3.155(a), the veteran or a 
representative of the veteran can file an informal claim by 
communicating an intent to apply for one or more VA benefits.  
See also 38 C.F.R. § 3.1(p).  The benefit sought must be 
identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), 
but need not be specific, see Servello v. Derwinski, 3 Vet. 
App. 196, 199 (1992). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

After a careful review of the evidence, the Board finds that 
the preponderance of it is against a finding that the veteran 
warrants an effective date earlier than October 29, 1992.  
The RO first received a claim for a low back disability on 
October 29, 1992.  Therefore, that date will be the effective 
date unless an informal claim was submitted within one year 
prior to that date.  The Board finds no such informal claim.   
See 38 C.F.R. § 3.155 (2006).

The correspondence of record received from the veteran, and 
his representative, prior to October 29, 1992 consists of the 
following: a VA Form 9 received October 5, 1992; an NOD 
received August 28, 1992; a January 1992 claim for service 
connection for chronic fatigue syndrome; and various 
correspondences related to educational benefits.  The record 
also contains a divorce decree, the veteran's DD form 214, 
and a marriage certificate; all received from the veteran 
prior to October 29, 1992.  

The veteran's VA Form 9 and NOD both contain a paragraph 
stating that the veteran "disagrees with all denials of 
benefits" to which he may be entitled, including "those 
benefits which have not been specifically identified but 
should have been reasonably inferred by the VA."  The 
paragraph also indicates that the veteran seeks entitlement 
to all of the above benefits.  The Board finds that these 
statements do not indicate intent to apply for a VA benefit, 
as opposed to intent to preserve the right to entitlement to 
disabilities reasonably related to the disability claimed by 
the veteran, chronic fatigue syndrome.  

As to the veteran's January 1992 claim, in the box for 
"Nature of sickness, disease or injuries for which this 
claim is made and date each began," the only thing written 
is "Chronic Fatigue Syndrome."  On this form, there is no 
mention of a low back disability, or that the veteran intends 
to file any additional claim.  It is indicated on this form 
that the veteran has not previously filed a claim for any 
benefit with VA.  

There are no statements in VA treatment records, or other 
records constructively in possession of VA (and now in the 
veteran's claims file), that could be construed as an 
informal claim to file for service connection for a low back 
disability.    

The Board is aware of the veteran's argument that his 
representative erroneously filed a claim for service 
connection for chronic fatigue syndrome rather than low back 
disability.  However, the Board notes that it is bound by the 
applicable regulations pertaining to VA.  38 U.S.C.A. 
§ 7104(c) (West 2002); 38 C.F.R. § 19.5 (2006).  Under the 
applicable regulations, the veteran's claim for an effective 
date for service connection of low back disability prior to 
October 29, 1992 must be denied as there was no claim for 
service connection of a low back disability, informal or 
formal, filed prior to that date.  

Based upon the above reasons, the preponderance of the 
evidence is against the claim for entitlement to an effective 
date earlier than October 29, 1992 for the award of service 
connection of low back disability.  The benefit-of-the-doubt 
rule is not for application in this case.  See Gilbert, 
1 Vet. App. at 55.

III.  Service connection for arthritis of multiple joints

Service connection may be granted for disability resulting 
from disease of injury incurred in service.  38 U.S.C.A. 
§1131.  Arthritis, if shown to a degree of 10 percent within 
1 year following separation from qualifying service may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137.  For service connection to be 
established, there must, at a minimum be evidence of current 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

In this case, as noted above, arthritis of the left knee and 
right shoulder has been demonstrated.  Service connection for 
arthritis of those joints has been previously finally denied 
and is not deemed under consideration at this time.  
Appellant has been notified that to substantiate his claim he 
should identify the joints that he alleges are affected by 
arthritis, and should submit evidence to confirm the presence 
of arthritis.  Requests for this information have received no 
response.  Review of the medical evidence on file, while 
revealing multiple complaints, does not show the presence of 
arthritis in other joints.  As the claimed disorder has not 
been clinically established, there is, in essence, no 
disability to service connect.  As such, the claim as to this 
issue is denied.




ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for service-connected low back disability is denied.

Entitlement to an effective date prior to October 29, 1992 
for the award of service connection for low back disability 
is denied.

Entitlement to service connection for arthritis of multiple 
joints is denied.


REMAND

A November 2002 RO rating decision denied service connection 
for major depressive disorder and fibromyalgia, among other 
things.  The veteran filed an NOD with this decision in 
January 2003.  In the NOD, the veteran clarified that he was 
only claiming service connection for fibromyalgia and major 
depressive disorder as secondary to his service-connected low 
back disability.  The RO treated this clarification as a new 
claim for secondary service connection for these 
disabilities, and an SOC was not issued.  Instead, these 
claims were readjudicated by the RO as new claims for service 
connection on a secondary basis.  The denial of service 
connection on a direct basis was treated as a final decision 
(even though the veteran filed a timely NOD), which would 
require the veteran to submit new and material evidence to 
reopen his claim.  See 38 U.S.C.A. §§ 5108, 7105(c).  In 
August 2004, these claims were denied because no new and 
material evidence had been submitted.  The only SOC issued 
regarding the claims for service connection for fibromyalgia 
and major depressive disorder was in March 2005; in this SOC 
the RO treated the claims as claims to reopen a final 
decision and did not address the claims on the merits.

A claim for service connection for a disability caused by a 
service-connected disability is still a claim for service 
connection, just under a different theory of entitlement.  
Simply put, the veteran filed an NOD with the decision 
denying service connection for fibromyalgia and major 
depressive disorder and no SOC was issued addressing those 
issues under any theory of entitlement.  Under these 
circumstances, the veteran is entitled to an SOC addressing 
his entitlement to service connection for fibromyalgia and 
major depressive disorder as to his claim on a secondary 
basis.  It is noted that the veteran is only claiming these 
disabilities are secondary to his service-connected low back 
disability.  An unprocessed notice of disagreement should be 
remanded, not referred, to the RO for issuance of an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

In February 1993, the RO denied the veteran's claim for 
service connection for a stomach disorder on the basis that 
reported stomach problems in service were only acute and 
resolved prior to discharge without evidence of a stomach 
disorder at the time discharge or continuity of treatment 
since that time.  The veteran appealed this decision to the 
Board and in a November 1999 decision the Board denied 
service connection because a stomach disorder was not shown 
in service and there was no evidence of a nexus between 
service and his current disability, besides the veteran's own 
assertions.  This decision is final.  Accordingly, new and 
material evidence is required to reopen the claim.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.105(a), 
20.1100 (2006).  

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.  The veteran was not given notice as to this 
information.

Furthermore, after the veteran was given VCAA notification, 
the Court addressed VCAA requirements in the context of a 
claim to reopen.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In Kent, the Court held that VA must look at the 
bases for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element, or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  Failure to provide this notice is generally 
prejudicial.  Id.  See also Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007) and Simons v. Nicholson, No. 06-7092 
(Fed. Cir. May 16, 2007) (to the effect that an error by VA 
in providing notice of information and evidence necessary to 
substantiate a claim under 38 U.S.C.A. § 5103(a) is 
presumptively prejudicial and the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant).

In order to ensure that VA has satisfied the notification 
requirements of the VCAA as interpreted in Kent, another 
notification letter should be sent to the veteran for his 
claim for a stomach disorder.

The Board finds that the veteran's claim regarding a TDIU is 
inextricably intertwined with the service connection claims, 
and therefore, adjudication of this matter must be delayed, 
pending the outcome of the matters involving service 
connection.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO shall issue a statement of 
the case addressing the issues of 
entitlement to service connection for 
fibromyalgia and major depressive disorder 
as secondary to service-connected low back 
disability on a secondary basis.  The 
veteran is advised that a timely 
substantive appeal will be necessary to 
perfect the appeal as to these claims to 
the Board.  38 C.F.R. § 20.302(b) (2006).  
Then, only if the appeal is timely 
perfected, these issues are to be returned 
to the Board for further appellate 
consideration, if otherwise in order.

2.	The AMC/RO should send the veteran a 
letter providing notification required by 
the VCAA and Kent regarding reopening the 
claim for service connection for a stomach 
disorder.  The letter should provide 
notice as to the type of evidence 
necessary to substantiate the claims, 
including information pertaining to 
service connection and new and material 
evidence, what evidence the veteran is 
responsible for obtaining, what evidence 
VA will undertake to obtain, and should 
notify the veteran to provide all relevant 
evidence in his possession.  

Specifically, the letter should indicate 
that the veteran needs to submit new and 
material evidence to reopen the previously 
denied claims for service connection for a 
stomach disorder, right shoulder 
disability and left knee disability, and 
it should clearly set forth (i) the basis 
of the prior denials of his claims, (ii) 
that new and material evidence is needed, 
and (iii) what evidence would be necessary 
to substantiate that element or elements 
required to establish service connection 
that were found insufficient in the 
previous denials, e.g., evidence that the 
veteran had a stomach disorder during 
service, consistent with the Court's 
holding in Kent v. Nicholson, supra.  An 
appropriate period of time should be 
allowed for response.

3.  After completion of the above and any 
additional development of the evidence 
that the AMC/RO may deem necessary, the 
AMC/RO should review the record and 
readjudicate each of the issues on appeal, 
any other issue ripe for appeal or 
adjudication, and the inextricably 
intertwined issue involving entitlement to 
a TDIU.  If any benefit sought remains 
denied, the veteran and his representative 
(if he obtains one) should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


